Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Won S. Yoon on 12/24/2021.

The application has been amended as follows: 

1-10. (cancelled)

11. (Previously presented) A processing device configured to control a user equipment (UE) to operate in a wireless communication, the processing device comprising: 
determining a number of resource block groups (RBGs), (NRBG), that are
allocated to the UE for a downlink bandwidth, wherein the downlink bandwidth comprises a plurality of resource blocks, and wherein a number of the plurality of resource blocks is NDLRB resource blocks;
determining a size of each of the NRBG RBGs; and
receiving the signal through at least one RBG of the NRBG RBGs,


		(i) (NRBG-ceil((NDLRB mod P)/P)) RBGs among the NRBG RBGs are of size P, and 
		(ii) only one RBG among the NRBG RBGs is of size (P+(NDLRB mod P).

12. (Previously presented) The method of claim 11, wherein the RBG is configured with a plurality of resource blocks.

13. (Previously presented) The method of claim 11, wherein the size P indicates that an RBG is configured with P resource blocks.

	14-19. (cancelled)

20. (Previously presented) A user equipment (UE), comprising:
a transceiver configured to transmit and receive radio signals;
a processor operatively coupled with the transceiver; and
a computer memory operatively coupled with the processor and storing instructions that, based on being executed by the processor, perform operations comprising:
determining a number of resource block groups (RBGs), NRGB, that are allocated to the UE for a downlink bandwidth, wherein the downlink bandwidth 
determining a size of each of the NRBG RBGs; and
receiving, through the transceiver, a signal through at least one RBG of the NRBG RBGs,
Wherein NRBG is floor(NDLRB/P) and based on (NDLRB mod P)>0, where P is a size of one RBG configured for the downlink bandwidth:
		(i) (NRBG-ceil((NDLRB mod P)/P)) RBGs among the NRBG RBGs are of size P, and 
		(ii) only one RBG among the NRBG RBGs is of size (P+(NDLRB mod P).

21. (Previously presented) The UE of claim 20, wherein the RBG is configured with a plurality of resource blocks.

22. (Previously presented) The UE of claim 20, wherein the size P indicates that an RBG is configured with P resource blocks.

23. (Previously presented) A processing device configured to control a user equipment (UE) to operate in a wireless communication, the processing device comprising:
a processor; and
a computer memory operatively coupled to the processor and storing instructions that, based on being executed by the processor, perform operations comprising:

determining a size of each of the NRBG RBGs; and
receiving a signal through at least one RBG of the NRBG RBGs,
Wherein NRBG is floor(NDLRB/P) and based on (NDLRB mod P)>0, where P is a size of one RBG configured for the downlink bandwidth:
		(i) (NRBG-ceil((NDLRB mod P)/P)) RBGs among the NRBG RBGs are of size P, and 
		(ii) only one RBG among the NRBG RBGs is of size (P+(NDLRB mod P).


24. (Previously presented) The processing device of claim 23, wherein the RBG is configured with a plurality of resource blocks.

25. (Previously presented) The processing device of claim 23, wherein the size P indicates that an RBG is configured with P resource blocks.

Allowable Subject Matter
Claims 11-13, 20-25 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 11, 20, 23, KIM et al. (US 20140211739) teaches a processing device configured to control a user equipment (UE) to operate in a wireless communication, the processing device comprising: 
a processor (fig. 16, par. 108, 109, processor); and 
a computer memory operatively coupled to the processor and storing instructions that based on being executed by, the processor, (fig. 16, par. 108, 109, processor and memory), perform operation comprising: 
determining a number (NRBG) of resource block groups (RBGs) that are allocated to the UE for a downlink bandwidth (par. 68, DL system bandwidth having N.sup.DL.sub.RB PRBs, a total number of RBGs, N.sub.RBG), wherein the downlink bandwidth comprises a plurality of resource blocks (par. 68, DL system bandwidth having N.sup.DL.sub.RB PRBs, a total number of RBGs, N.sub.RBG), and wherein a number of the plurality of resource block is (NDLRB) resource blocks (par. 68, NRBG = (NDLRB/P)); and 
determining a size of each of the NRBG RBGs (par. 68, the size is P and NDLRB-P(NDLRB/P)); and
receiving a signal through at least one RBG of the NRBG RBGs (par. 68, 82, the DL grant among signals received on the allocated RBG and detect/acquire DL data by performing a signal processing procedure for restoring data with respect to signals received on the resource units except for the resource unit occupied by the DL grant),
(par. 68, when NDLRB mod P > 0), where (P) is a size of one RBG configured for the downlink bandwidth (par. 68, when NDLRB mod P > 0): 
(i) for (NRBG-1) RBGs among the (NRBG) RBGs, a size of each RBG is equal to the size (P) (par. 68, the size is P), and 
(ii) for only one RBG among the (NRBG) RBGs, a size of the only one RBG is equal to a number of resource blocks, other than resource blocks in the (NRBG-1) RBGs, from the plurality of resource blocks (par. 68, when NDLRB mod P > 0, NDLRB-P(NDLRB/P)).
PARK et al. (US 20180287752) teaches wherein determine the number of code block group by selecting one of the natural numbers of that are equal or smaller than 3 (par. 66, 67; par. 106, 107, K CBGs are configured by floor (N/M) CB(s) based on remaining or N mode M; K is NRBG, N is NDLRB, and M is P; in this case N=10, M=3 then floor (N/M) or floor (10/3)=3):
	(i) the remaining (M-K) CBGs among the NRBG RBGs are size floor (N/M) CB(s) (par. 107, 2 RBGs are equal to 3), and 
	(ii) only one RBG among the NRBG RBGs is of size ceil (N/M) CBs (par. 107, one RBG is equal to 4).
	
However, the prior art of record fails to teach 
“wherein NRBG is floor(NDLRB/P) and based on (NDLRB mod P)>0, where P is a size of one RBG configured for the downlink bandwidth:

	(ii) only one RBG among the NRBG RBGs is of size (P+(NDLRB mod P)” in the claims as a whole.

	Claims 12, 13, 21, 22, 24, 25 are allowed because of the dependency on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        12/24/2021